DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 18 October 2022. By this amendment, claim 1, 9, 16, 19 and 20 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US Patent Application Publication 2015/0187940).
Regarding claim 1, Huang et al disclose a semiconductor device structure, comprising:
a gate stack 110 over a semiconductor substrate 102;
a source/drain structure 142 adjacent to the gate stack [see Fig. 1B; see also paragraph 0029];
a cap element 144 over the source/drain structure [see Fig. 1C; see also paragraph 0030], wherein:
the cap element has a first top plane 144A,
the source/drain structure has a second top plane 142A,
the first top plane of the cap element is substantially parallel to the second top plane of the source drain structure [see Fig. 1C],
the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Fig. 1C], and
a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other, and the surface orientation of the first top plane of the cap element is {311} [see Fig. 1C; see paragraph 0030].
Regarding claim 2, Huang et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein an atomic concentration of germanium in the source/drain structure is greater than an atomic concentration of germanium in the cap element [see paragraphs 0026 and 0030, wherein it is disclosed that the source/drain structure is formed of silicon-germanium, and the cap layer is formed of silicon, SiC, or SiGeSn or silicon-germanium; thus it would be clear to one of ordinary skill in the art that a higher concentration of germanium is desired in the source/drain structures than in the cap layer, wherein it is optional at all].
Regarding claim 3, Huang et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element is in direct contact with the source/drain structure [see Fig. 1C].
Regarding claim 4, Huang et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element comprises silicon, silicon-germanium, or a combination thereof [see paragraph 0030].
Regarding claim 8, Huang et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element has an upper portion 146 and a lower portion 144, the lower portion is between the upper portion and the source/drain structure, and the upper portion of the cap element is made of metal silicide [see paragraph 0035].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Patent Application Publication 2015/0187940) in view of Liao et al (USPN 8,647,953).
Regarding claim 5, Huang et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the source/drain structure comprises a lower portion and an upper portion, the upper portion is between the lower portion and the cap element. Huang et al do not disclose specifically wherein compositions of the lower portion and the upper portion are different. One such as Liao et al disclose a substantially similar semiconductor device structure, comprising: a gate stack 16 over a semiconductor structure; a source/drain structure 34 adjacent to the gate stack; a cap element 36 over the source/drain element, wherein the cap element has a first top plane, the source/drain structure has a second top plane, the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Fig. 3], and a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other. Furthermore, Liao et al disclose wherein the source/drain structure comprises a lower portion and an upper portion, the upper portion is between the lower portion and the cap element, and wherein compositions of the lower portion and the upper portion are different [see col. 7, lines 21-27]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the source/drain structures of Huang et al to have different compositions in the upper portion and the lower portion because Liao et al teach that this allows the turn-on currents to be enhanced and the turn-off currents to be diminished, thus ameliorating the device performance mismatches [see col. 7, lines 33-37].
Regarding claim 6, the prior art of Huang et al and Liao et al disclose the semiconductor device structure as claimed in claim 5. Furthermore to the different compositions, Liao et al disclose wherein an atomic concentration of germanium in the upper portion is greater than an atomic concentration of germanium in the lower portion [see col. 7, lines 21-27].

Allowable Subject Matter
Claims 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 7, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a ratio of a shortest distance between the cap element and the second cap element to a width of the first top plane of the cap element is in a range from about 0.6 to about 0.8.
Regarding dependent claim 9, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a second source/drain structure adjacent to the source/drain structure. 
Regarding dependent claim 10, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the cap element has a first thickness measured between the first top plane and the second top plane, the cap element has a second thickness measured between the side surface of the cap element and a side surface of the source/drain structure, and the first thickness and the second thickness are different from each other.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, and claims 12-15 which depend therefrom, and as previously noted in the Non-Final Rejection dated 25 July 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, an isolation feature between the first source/drain structure and the second source/drain structure. One such as Yoo et al (US Patent Application Publication 2012/0329252), previously cited, disclose the semiconductor device structure, comprising: a second source/drain structure 120a adjacent to the source/drain structure 120b; and a second cap element 130a over the second source/drain structure, wherein a shortest distance between the cap element and the second cap element is smaller than a width of the first top plane of the cap element [see Fig. 5A]. Yoo et al do not disclose an isolation feature between the first source/drain structure and the second source/drain structure. As discussed above, one such as Liao et al disclose a substantially similar semiconductor device structure, comprising: a gate stack 16 over a semiconductor structure; a source/drain structure 34 adjacent to the gate stack; a cap element 36 over the source/drain element, wherein the cap element has a first top plane, the source/drain structure has a second top plane, the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Fig. 3], and a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other. Furthermore, Liao et al disclose comprising: a second source/drain structure 50b adjacent to the source/drain structure; and an isolation feature 12 between the first source/drain feature and the second source/drain feature. However, the source/drain structure and second source/drain structure of Yoo et al are different than the source/drain structure and second source/drain structure of Liao et al; in Yoo et al, the gate stack is between them, and in Liao et al, they belong to different gate stacks.
Regarding independent claim 16, and claims 17-20 which depend therefrom, and as previously noted in the Non-Final Rejection dated 25 July 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a ratio of a shortest distance between the cap element and the second cap element to a width of the first top plane of the cap element is in a range from about 0.6 to about 0.8. One such as Yoo et al (US Patent Application Publication 2012/0329252), previously cited, disclose a semiconductor device structure, comprising: a gate stack 110 over a semiconductor substrate 102; a source/drain structure 120b adjacent to the gate stack [see Fig. 4; see also paragraph 0049]; a cap element 130b over the source/drain structure [see Fig. 5A; see also paragraph 0059], wherein: the cap element has a first top plane, the source/drain structure has a second top plane, the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Figs. 5A and 6B], and a surface orientation of the side surface of the cap element is {111} [see Fig. 6B; see paragraph 0081]. However, Yoo et al do not disclose wherein a ratio of a shortest distance between the cap element and the second cap element to a width of the first top plane of the cap element is in a range from about 0.6 to about 0.8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899